DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 09/26/2022.  Claims 1, 3-11, 13-20, 22, and 23 are pending.  The earliest effective filing date of the present application is 01/31/2008.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:  Applicant claims the benefit of priority application 60/898,807, dated to 02/01/2007.  However, this priority is not valid as the provisional application does not provide support for Applicant’s claimed invention.  In particular, the examiner has been unable to find in the Provisional application the teachings of expanding and collapsing of content in response to a value threshold, as currently claims. 
This application repeats a substantial portion of prior Application No. 60/898,807, filed 02/01/2007, and further adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  The examiner has interpreted this as a CIP and the earliest effective filing of this claimed invention is 01/31/2008.
To be clear, each independent claim recites limitations relating to expanding and collapsing data content in response to a value threshold.  See exemplary claim 1.  This subject matter is not disclosed in Applicant’s Provisional Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “a search query”, and “a customer review page” in lines 3 and 5-6, respectively.  This renders the claim indefinite as these limitations were already recited in claim 18, thereby rendering the claim indefinite for lack of proper antecedent basis.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 7, 11, 13, 14, 16-20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,720,720 to Sharma et al. (“Sharma”) in view of U.S. Pat. Pub. No. 2005/0160411 to Sangal et al. (“Sangal”).

With regard to claims 1, 11, 18, and 21-23, Sharma discloses the claimed method, comprising: 
 	generating, by a system comprising a processor (see col. 16, ln. 49-67), click stream data in response to interactions with a web site comprising a web page, the click stream data representing a navigation path through the web site facilitated by the interactions (see col. 5, ln. 40-45; col. 12, ln. 11-25); 
 	creating, by the system, behavioral portrait data based on the click stream data (see e.g. col. 12, ln. 40-58, see the created user profile for the user based on the recommendation context, which is the click-path/browse-path/user session history), wherein the behavioral portrait data comprises at least a decision-making attribute (see e.g. col. 13, ln. 15-30), and wherein the creating comprises assigning a value to the decision-making attribute based on a determination of whether the click stream data indicates a first preference for independent product searching or a second preference for researching product reviews (see col. 13, ln. 15-30, where the decision-making attribute is whether the customer performed prior customer research for the item, and creating the profile indicates that the scoring process takes into account whether the user has performed such decision-making attribute, the examiner notes that this is an “OR” limitation and therefore only the first preference OR second preference must be shown in the prior art); 
 	in response to determining that the click stream data indicates submission of a search query, increasing the value of the decision-making attribute, and 1in response to determining that the click stream data indicates a selection of a customer review page, decreasing the value of the decision-making attribute (see e.g. col. 13, ln. 15-30, “The scoring process may also take into account the research status for the recommended item.  For example, if it is detected that an item being recommended by the candidate recommendation has previously been researched [i.e. search query] by the customer (affirmative outcome from decision 326), then the score for the candidate recommendation may be adjusted (e.g., increased or decreased).”  (emphasis added)).  

 	automatically modifying, by the system, a display format of content of the web page to emphasize or de-emphasize a display of an item of content with respect to a display of another item of content based on a determination of whether the value is greater than or less than a threshold (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).” Where one or more of the highest score candidate recommendations (e.g. over zero) are selected “for display to the customer” thereby modifying the format of the webpage; see also col. 13, ln. 53-67, indicating that if the candidate recommendation passes a “threshold margin amount”, “then the score may be adjusted one way (e.g., increased at step 348).”, thereby leading to the automatic modification of the item that increased the score and an item that decreased in score because they didn’t pass the threshold, where this causes the first item to be presented to the user, and the second item not to be presented to the user, as shown above where “one” or more items can be presented to the user, ranked, sorted, etc. based on the score); and 
 (see e.g. Fig. 3, specifically at 

    PNG
    media_image1.png
    190
    181
    media_image1.png
    Greyscale
see abstract, “A data processing system generates recommendations for on-line shopping . . . .”).  
The examiner notes that, as shown above, Sharma discloses automatically performing an action based on the score being greater or less than a threshold.  (see Sharma at col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).” Where one or more of the highest score candidate recommendations (e.g. over zero) are selected “for display to the customer” thereby modifying the format of the webpage; see also col. 13, ln. 53-67, indicating that if the candidate recommendation passes a “threshold margin amount”, “then the score may be adjusted one way (e.g., increased at step 348).”, thereby leading to the automatic modification of the item that increased the score and an item that decreased in score because they didn’t pass the threshold, where this causes the first item to be presented to the user, and the second item not to be presented to the user, as shown above where “one” or more items can be presented to the user, ranked, sorted, etc. based on the score).  
The only portion of the claim that Sharma does not disclose is expanding an item of content of the web page to emphasize a display of the item of content; and collapsing another item of content to de-emphasize a display of another item of content.  
This is taught by many references.  One such reference is Sangal.  Sangal teaches at e.g. [0015], [0029-32], [0104], [0113], [0114] that it would have been obvious to one of ordinary skill in the data management and displaying art at the time of filing to include the ability to expand and collapse data (upon the scoring threshold of Sharma being met or unmet) so that the user can be shown data that is most relevant to what they want to view on the screen, and not see other data that is not relevant to them.  Further see [0014] “The processing of the program code may occur automatically on providing of the program code as an input to the computer system.”  In other words, this expanding and collapsing maximizes the efficiency of the viewer viewing the data that the user wants to see.  

With regard to claims 3, 13, and 20, Sharma further discloses where the creating further comprises setting another value of a motivational attribute that defines a rationale for the interactions with the web site (see e.g. col. 13, ln. 15-30, “If the recommended item has not been the subject of prior customer research (negative outcome to decision 326), then the score may not be adjusted, or may alternatively be decreased (step 328).”).  

With regard to claims 4 and 14, Sharma further discloses where the creating further comprises setting another value of an adoption stage attribute that indicates a time during a product life-cycle at which a user is comfortable making a purchase via the web site (see e.g. seasonality factor at col. 12, ln. 58-68).  

With regard to claims 6 and 16, Sharma further discloses where the modifying comprises at least one of reorganizing content of the web page (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”), changing a typeface of the item of the content to a bold typeface, changing a font size of the item of the content, repositioning a first item of the content higher on the web page relative to a second item of the content, collapsing a portion of the content, or expanding the portion of the content.  

With regard to claims 7 and 17, Sharma further discloses generating, by the system, business lead information based on the behavioral portrait data (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”).  


Claim 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma, Sangal, in view of Speed Reading Test Online, (June 4, 2005).  www.readingsoft.com (“Speed clicks”).

With regard to claims 5 and 15, Sharma is silent regarding where the creating further comprises setting another value of a speed attribute indicating a level of decisiveness as a function of a speed of navigation indicated by the click stream data.  Speed clicks teaches at pages 1-5 that it would have been obvious to monitor how fast a user clicks on links, such as clicking on one link and then measuring the time until the user clicks finish, where this is performed in order to determine how fast a user processes information.  Therefore, it would have been obvious to one of ordinary skill in the clicking art to modify Sharma with the ability to monitor how fast a user clicks on links, such as clicking on one link and then measuring the time until the user clicks finish, where this is performed in order to determine how fast a user processes information.


Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma, Sangal, in view of U.S. Pat. Pub. No. 2014/0052496 to Diana et al. (“Diana”).
With regard to claims 8-10, Sharma is silent regarding charging a fee.  Diana teaches at e.g. [0007], [0022], [0073], [0074], that it would have been obvious to charge parties for lead generation, and further where the charge of such lead is based on the quality of the lead, the money associated with the lead generation, and other factors, where this is performed in order to provide income for the part(ies) that generate leads so that other parties can profit off of such leads.  Therefore, it would have been obvious to one of ordinary skill in the lead generation art at the time of invention to charge a fee for such a lead in order to provide income for the part(ies) that generate leads so that other parties can profit off of such leads.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive. 
The examiner has withdrawn the previously made 112 rejections based on the amendments made.  For the prior art, Applicant conclusively argues that (see Remarks, page 8: “As these elements, in combination with the other recited elements, are not shown in the proposed combination, . . . .”) the references do not teach the amended limitations.  The examiner respectfully disagrees.  The examiner has shown above where those limitations are taught in the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/
Primary Examiner, Art Unit 3687                         



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is an “or” statement in the independent claims, and therefore only one preference is required to be satisfied in the prior art.